In a child neglect proceeding, the natural mother appeals from a resettled order of the Family Court, Dutchess County (Bernhard, J.), dated March 1, 1983, which, after a fact-finding hearing, granted the petition, permanently terminated custody of the natural mother over said child, transferred guardianship and custody of said child to petitioner, and empowered it to consent to the adoption of such child. Resettled order affirmed, without costs or disbursements. The record demonstrates by clear and convincing evidence {Santosky v Kramer, 455 US 745) that the appellant failed to substantially and continuously maintain contact with or plan for her son’s future although physically and financially able to do so (Social Services Law, § 384-b, subd 7). Despite diligent efforts by the Department of Social Services, appellant failed, over a long period of time, to facilitate her child’s return to a stable home life. This suffices to support a determination of permanent neglect (see Matter of Orlando F., 40 NY2d 103; Matter ofSherryl L., 92 AD2d 613; Matter of Janet AA., 88 AD2d 670, mot for Iv to app den 57 NY2d 606; Matter of Diana S., 68 AD2d 915). Mangano, J. P., Gibbons, Thompson and Rubin, JJ., concur.